Citation Nr: 1136663	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for psoriasis vulgaris.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and son



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder, secondary to service-connected psoriasis vulgaris, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 30 percent for his psoriasis vulgaris, as well as entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU benefits).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation). 

After reviewing the Veteran's claims file, the Board finds that the current evidence of record is not sufficient to evaluate the Veteran's claims herein.  

The Veteran's service-connected psoriasis vulgaris has been rated as 30 percent disabling pursuant to Diagnostic Code 7816.  38 C.F.R. 4.118, Diagnostic Code 7816.  Diagnostic Code 7816 provides that psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

Under Diagnostic Code 7816, psoriasis may also be rated as disfigurement of the head, face, or neck, scars, or dermatitis depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2010).

At his hearing before the Board, the Veteran testified that his psoriasis vulgaris involves his scalp, corners of his mouth, ears, elbows, hands, knees, groin and feet.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran also contends that his skin disorder, including its method of treatment, prevents him from working.  

The Veteran's most recent VA examination for the skin, performed in October 2007, noted that this condition only involved his scalp, hands and feet.  An April 2009 treatment report indicated that the Veteran's skin disorder limited the time he can spend standing on his feet.  An October 2009 treatment report noted that he could not be employed in a position which required frequent use of a computer keyboard due to his skin disorder.  Finally, records from the Social Security Administration suggest that the Veteran's employability is hampered, at least in part, by his skin disorder.  Under these circumstances, the evidence of record indicates that the Veteran's service connected psoriasis vulgaris may have worsened since his most recent VA examination in October 2007.  Under these circumstances, the RO should, with the assistance of the Veteran, obtain updated medical treatment records and then schedule the Veteran for a new VA examination to determine the current severity of his service-connected psoriasis vulgaris and its effect on the Veteran's ability to obtain and retain gainful employment.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his psoriasis vulgaris, since June 2009.  Regardless of his response, the RO must attempt to obtain updated VA treatment records, since June 2009, from the VA medical center in Denver, Colorado.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must further contact the Veteran to request that he complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  The Veteran must be afforded the appropriate VA examination to determine the severity of the his service-connected psoriasis vulgaris.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  In the report, the examiner must identify all areas of the Veteran's body which are affected by his service-connected skin disorder, and what percentage of the Veteran's body is affected by psoriasis vulgaris, both of exposed areas only and the entire body.  Additionally, the examiner must review the record for prescribed treatment for psoriasis vulgaris and indicate what treatment the Veteran has received, whether topical or systemic, and the length of time for which each treatment was prescribed.  The VA examiner should also discuss whether systemic therapy was warranted at any time, but not prescribed due to conflicting health concerns.  

The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his psoriasis vulgaris.  A complete rationale for any opinions expressed must be given.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case, to include a discussion of 38 C.F.R. § 4.16 (b), must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


